Citation Nr: 0733125	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-39 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to an increased rating for service connected 
residuals, left patella fracture, currently evaluated at 30 
percent.

2.	Entitlement to an increased rating for a service connected 
chronic right knee disability, currently evaluated at 20 
percent.

3.	Entitlement to an increased rating for a service connected 
chronic right hip disability, to include a right hip strain, 
currently evaluated at 10 percent.

4.	Entitlement to an increased rating for a service connected 
chronic left hip disability, to include chronic strain 
syndrome, currently evaluated at 10 percent.

5.	Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, 
claimed as secondary to the service connected bilateral knee 
and/or bilateral hip disabilities.

6.	Entitlement to a total disability rating based on 
unemployability (TDIU).



REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1985 to July 
1987.  He also served with the Naval Reserves from June 1978 
to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied the veteran's increased rating claims, declined 
to reopen his secondary service connection claim for a low 
back disorder for lack of new and material evidence, and 
denied TDIU.  The RO issued a notice of the decision in March 
2006, and the veteran timely filed a Notice of Disagreement 
(NOD) in September 2006.  Subsequently, in November 2006 the 
RO provided a Statement of the Case (SOC), and thereafter, in 
December 2006, the veteran timely filed a substantive appeal.  
The RO issued a Supplemental Statement of the Case (SSOC) in 
June 2007, which reopened the veteran's secondary service 
connection claim, but denied entitlement on the merits, and 
further continued its denials of the veteran's other claims 
instantly on appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in April 2007 where he presented as a witness 
before the undersigned veterans law judge.  A transcript of 
the hearing is of record.

While the RO, in its June 2007 SSOC, eventually reopened the 
veteran's secondary service connection claim for a low back 
disorder and denied entitlement on the merits, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen the claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  

With respect to the veteran's increased rating claims and the 
merits of his secondary service connection claim for a low 
back disability, these aspects of the appeal are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

As for the veteran's TDIU claim, the Board finds that it 
cannot fully and fairly adjudicate this claim until the 
AMC/RO has completed the actions outlined below in the Remand 
portion of this decision and has readjudicated the increased 
rating claims in appellate status.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation); see also Holland v. 
Brown, 6 Vet. App. 443, 445 (1994) (noting that "'[t]he 
appellant's claim for [a TDIU rating] is inextricably 
intertwined with the degree of impairment that is ultimately 
adjudicated,'" quoting Begin v. Derwinski, 3 Vet. App. 257, 
258 (1992)).  As it stands, the veteran's current disability 
ratings do not qualify him for TDIU on a scheduler basis, see 
38 C.F.R. § 4.16(a) (providing that "if there are two or 
more disabilities [as here], there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more"); accord Bowling v. Principi, 15 Vet. App. 
1, 6 (2001), however, the AMC/RO's development and 
readjudication of the increased rating claims could alter 
this fact to the veteran's benefit.  See Gurley v. Nicholson, 
20 Vet. App. 573, 575-76 (2007) (recognizing that issues are 
inextricably intertwined when "any decision by the Court on 
TDIU entitlement could be rendered meaningless by an 
adjudication . . . that awards a higher schedular rating 
that, in turn, may satisfy the requirements for an award of 
schedular TDIU under 38 C.F.R. § 4.16(a)").  Under such 
circumstances, and to avoid piecemeal decision-making, the 
Board will refrain from adjudicating the veteran's TDIU claim 
at this time, but will also remand it to the AMC/RO for 
reconsideration after it has adjudicated the veteran's 
increased rating claims.  See e.g., Dunlap v. Nicholson, 21 
Vet. App. 112, 120 (2007) (acknowledging that the "Court's 
case law may require remand for a TDIU claim where the higher 
initial rating claim is still before VA").     


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for a 
low back disorder in a July 1997 decision; the veteran did 
not appeal that decision.

2.	The evidence submitted since the July 1997 decision 
consists of many medical records, recent examination 
reports, and the veteran's Travel Board hearing testimony; 
at least some of this evidence, namely, the March 2007 VA 
medical examination report, is new and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.


CONCLUSIONS OF LAW

1.	The July 1997 RO decision that denied the veteran's 
service connection claim for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
July 1997 RO decision is new and material, the service 
connection claim for a low back disorder, claimed as 
secondary to service connected bilateral knee and/or 
bilateral hip disabilities, is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received to reopen the veteran's secondary service 
connection claim for a low back disability, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. New & Material Evidence

a. Law & Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his September 2005 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis 
In July 1997 the RO, after considering the veteran's service 
medical records (SMRs) and a June 1997 VA examination report, 
denied the veteran's service connection claim for a low back 
disorder, claimed as secondary to service connected 
disabilities.  The RO supplied a notice of this adverse 
decision in July 1997, which also apprised the veteran of his 
appellate rights.  The veteran thereafter did not submit an 
NOD with that determination.  As such, the Board determines 
that the July 1997 RO decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  The 
Board, therefore, lacks jurisdiction to adjudicate the 
veteran's September 2005 claim for service connection 
relating to the low back, unless, pursuant to 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156(a), new and material evidence is 
received with respect to this claim.   

In the instant case, the post-July 1997 record reveals the 
submission of various statements by the veteran, numerous VA 
medical records and examination reports, and his July 2007 
Travel Board hearing testimony.  The Board determines that 
the March 2007 VA medical examination report, which suggests 
that the veteran's low back disorder was, to some extent, 
aggravated by his service connected disability or 
disabilities constitutes new and material evidence.  This 
report qualifies as "new" because they did not exist during 
or prior to the July 1997 RO decision, and it is neither 
cumulative nor redundant of evidence already of record, as it 
offers a new and alternative assessment on the likelihood of 
some aggravation of the back disorder by service connected 
disabilities.  This VA medical examination report qualifies 
as "material," as it relates to an unestablished fact 
necessary to substantiate the claim and further tends to 
raise a reasonable possibility of substantiating this claim; 
that is, this report appears indicate that the veteran's 
service connected disability or disabilities may have caused 
some level of aggravation of the veteran's low back disorder.  
In light of this evidence, therefore, the Board reopens this 
claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
discussed below in the Remand appended to this decision, the 
Board determines that VA must undertake further development 
of the evidence before addressing the merits of this claim.
    

ORDER

As new and material evidence has been received, the service 
connection claim for a low back disability, claimed as 
secondary to a service connected disability or disabilities, 
is reopened.




REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  Specifically, while the Board notes that the veteran 
recently underwent a VA examination in March 2007 for the 
purposes of assessing the severity of his bilateral knee and 
bilateral hip disorders, as well as the etiology of his low 
back disorder, the findings and conclusions encompassed in 
this examination report are insufficient for the purposes of 
deciding these claims.  

With respect to an assessment of the severity of the 
veteran's service connected bilateral knee disorder, the 
examiner stated that the "[f]ocussed physical exam . . . was 
. . . an invalid exam . . . .[and] I was unable to assess 
stability of his knees given his rigidity and inability to 
relax for the special testing."  As for the veteran's 
bilateral hip disorder, this clinician similarly commented 
that "I was only able to perform internal rotation and 
external rotation through the bilateral hips showing 30 to 35 
respectively with pain throughout those motions.  The 
flexion, abduction, adduction exam[s] were all invalid as he 
displayed guarding and extreme subjective pain to mild and 
gentle palpation and touch from this examiner . . . ."  He 
further determined that "[t]he DeLuca requirements are not 
possible at this point as he was not able to repeat 3 
different motions given his guarding and extreme subjective 
pain out of proportion to objective findings."   

With respect to the low back disorder, diagnosed as a low 
back strain with history of L4-L5 fusion, and specifically 
the issue of whether it was aggravated by his service 
connected knee or hip disabilities, the examiner did not 
provide a clear opinion in this regard.  Instead, he 
concluded negatively on the one hand that the medical 
evidence did not suggest that the veteran's back disorder 
underwent  "any permanent aggravation from service connected 
knees or hips," but, later in the examination report he 
opined that "it is less likely than not less than 50 percent 
probability that his current back condition was caused by or 
aggravated to a significant extent by his service connected 
knees or hips," which implies that some level of aggravation 
may actually have occurred.  The Board is unable to discern 
from these apparently inconsistent determinations whether it 
is as likely as not that the veteran's service connected knee 
and/or hip disabilities permanently aggravated or worsened 
his low back disorder.  Under such circumstances, the veteran 
should be afforded another examination to determine if such 
aggravation occurred.  38 U.S.C.A. § 5103A(d)(c)(4); 
38 C.F.R. § 3.159(c)(4).     

The veteran expressed dissatisfaction with the examination 
techniques employed during the March 2007 examination, as 
noted during his July 2007 Travel Board hearing.  See Hearing 
Transcript at 10.  He also mentioned that he experiences 
radiating pain, numbness and tingling of the lower bilateral 
extremities from the hips, which the March 2007 examination 
report did not address.  Hearing Transcript at 16, 28.  

In light of the above VA examination deficiencies, the 
veteran's concerns about aspects of this physical 
examination, and the possibility that he has additional 
neurological symptoms that the March 2007 VA clinician did 
not assess, the Board determines that a fresh VA examination 
from a physician other than the one who conducted the March 
2007 examination is warranted.  See Hearing Transcript at 31, 
32.  See also 38 C.F.R. § 3.327.  

Additionally, given that these increased rating claims and 
the claim for service connection are inextricably intertwined 
with the claim for a TDIU, the AMC/RO must also readjudicate 
the TDIU issue after completing the required actions below.  
The Court of Appeals for Veterans Claims has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The determination regarding the remanded issue of 
the claim for service connection and the increased rating 
claims could impact the veteran's claim of entitlement to a 
TDIU.  The Board therefore finds these issues to be 
inextricably intertwined.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO must schedule a VA 
orthopedic and neurological examination 
with a clinician other than the physician 
who conducted the March 2007 VA 
examination for the purposes of 
determining: (1) the severity of the 
veteran's service connected right knee 
disability; (2) the severity of the 
veteran's service connected left knee 
disability; (3) the severity of the 
veteran's service connected right hip 
disability; (4) the severity of the 
veteran's service connected left hip 
disability; (5) the likelihood that his 
service connected bilateral knee and/or 
hip disabilities caused or aggravated his 
low back disorder; and (6) the severity 
of any neurological manifestations, such 
as bilateral lower extremity pain, 
numbness or tingling, that may be 
attributed to the veteran's bilateral 
knee or bilateral hip disabilities.  The 
clinician must review the entire claims 
file and indicate as such on his/her 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, which must include 
range of motion studies of all joints at 
issue, and any laboratory tests that are 
deemed necessary, the clinician is 
requested to answer the following 
questions:

		(a) Is it at least as likely as not 
(50 percent or more likelihood) that 
the veteran has any additional loss 
of function of the right knee, left 
knee, right hip, and left hip due to 
pain or flare-ups of pain, supported 
by adequate pathology?  Such 
determinations should be expressed, 
if feasible, in terms of additional 
loss of motion of the joints in 
question. 

(b)  Is it at least as likely as not 
the veteran has any additional 
functional loss of the right knee, 
left knee, right hip, and left hip 
due to weakened movement, excess 
fatigability, incoordination, or 
flare-ups of such symptoms or any 
other relevant symptoms or signs?  
Such determinations should be 
expressed, if feasible, in terms of 
additional loss of motion of the 
joints in question.  

Turning next to the claim for secondary 
service connection for a low back 
disability, the examiner must address 
the following questions:  

(e) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current low back 
disorder, diagnosed as low back 
strain, was caused or aggravated by 
his service connected bilateral knee 
disability or bilateral hip 
disability?

(f) Is it at least as likely as not 
(50 percent or greater probability) 
that neurological symptomatology, to 
include radiating pain, tingling and 
numbness in the lower bilateral 
extremities, if any, was caused or 
aggravated by the veteran's service 
connected bilateral knee or 
bilateral hip disabilities?  If so, 
the physician must assess the 
severity of such neurological 
symptoms and identify the nerves 
involved.     
				
The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's low back disorder was 
aggravated by his service-connected 
bilateral knee or bilateral hip 
disabilities, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the low 
back disorder (e.g., slight, moderate) 
prior to the onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate all of the veteran's 
claims, to include the increased rating 
claims, the secondary service connection 
claim and the TDIU claim.  If the 
veteran remains dissatisfied with the 
outcome, the AMC/RO should issue an 
appropriate SSOC and provide him an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 Department of Veterans Affairs


